[Cite as State ex rel. Taylor v. Indus. Comm., 2022-Ohio-2598.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Richard E. Taylor,                        :

                 Relator,                               :
                                                                     No. 21AP-495
v.                                                      :
                                                                  (REGULAR CALENDAR)
Industrial Commission of Ohio et al.,                   :

                 Respondents.                           :




                                          D E C I S I O N

                                       Rendered on July 28, 2022


                 On brief: Nager, Romaine & Schneiberg Co., L.P.A.,
                 Jerald A. Schneiberg, and Erin E. Karski, for relator.

                 On brief: Dave Yost, Attorney General, and Denise A. Gary,
                 for respondent Industrial Commission of Ohio.

                 On brief: Sherri Bevan Walsh, Prosecuting Attorney, and
                 Marvin D. Evans, for respondent Summit County DD Board.

                                             IN MANDAMUS

McGRATH, J.
        {¶ 1} Relator, Richard E. Taylor, has filed this original action seeking a writ of
mandamus ordering respondent, Industrial Commission of Ohio ("commission"), to vacate
the order of its staff hearing officer ("SHO") finding that respondent-employer, Summit
County, did not violate a specific safety requirement.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate of this court. The magistrate issued the appended
decision, including findings of facts and conclusions of law, recommending that this court
No. 21AP-495                                                                                                   2

deny relator's request for a writ of mandamus.1 Specifically, the magistrate concluded that
the SHO properly determined the specific safety requirements set forth in Ohio Adm.Code
4123:1-5-13(C)(7) and 4123:1-5-14(G)(1) did not apply to the circumstances in this case. No
objections have been filed to that decision.
        {¶ 3} Finding no error of law or other defect on the face of the magistrate's decision
(except for the clerical error in the disposition line noted above), this court adopts (as
modified) the magistrate's decision as our own, including the findings of fact and
conclusions      of    law    contained       therein.     In   accordance        with    the    magistrate's
recommendation, we deny relator's request for a writ of mandamus.
                                                                              Writ of mandamus denied.

                                  KLATT and JAMISON, JJ., concur.

                                        _________________




1We note the disposition line of the magistrate's decision contains a clerical error, inadvertently stating it is
the magistrate's decision that this court deny the "employer's" petition, which we sua sponte modify to reflect
the magistrate's recommendation that this court should deny the "relator-claimant's" petition for a writ of
mandamus.
[Cite as State ex rel. Taylor v. Indus. Comm., 2022-Ohio-2598.]

                                              APPENDIX
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State ex rel. Richard E. Taylor,                        :

                 Relator,                               :

v.                                                      :            No. 21AP-495

Industrial Commission of Ohio et al.,                   :         (REGULAR CALENDAR)

                 Respondents.                          :


                               MAGISTRATE'S DECISION

                                     Rendered on March 24, 2022


                 Nager, Romaine & Schneiberg Co., L.P.A., Jerald A.
                 Schneiberg, and Erin E. Sawyer, for relator.

                 Dave Yost, Attorney General, and Denise A. Gary, for
                 respondent Industrial Commission of Ohio.

                 Sherri Bevan Walsh, Prosecuting Attorney, Marvin D. Evans,
                 for respondent Summit County DD Board.


                                             IN MANDAMUS

        {¶ 4} Relator, Richard E. Taylor ("claimant"), has filed this original action
requesting this court issue a writ of mandamus ordering respondent Industrial Commission
of Ohio ("commission") to vacate its order that found that respondent Summit County
("employer") did not violate a specific safety requirement ("VSSR").
Findings of Fact:
        {¶ 5} 1. On January 19, 2018, claimant sustained a work-related injury when he
was working as a bus attendant for the employer and fell into the space between the bus
and a wheelchair lift outside the bus while unloading a client who was in a wheelchair. At
No. 21AP-495                                                                                  4

the time he fell, claimant was inside the bus, which was parked on a public street in Akron,
Ohio. Claimant's workers' compensation claim was allowed for strain of muscle, fascia and
tendon of lower back; strain of unspecified site of left knee; contusion of left knee; strain of
muscle, fascia and tendon of left hip; unspecified sprain of left foot; medial meniscus tear,
left knee; and L5 compression deformity.
       {¶ 6} 2. On January 21, 2020, claimant filed an application for an additional award
for VSSR, alleging that the employer had violated Ohio Adm.Code 4123:1-5-13(C)(7) and
4123:1-5-14(G)(1).
       {¶ 7} 3. Ohio Adm.Code 4123:1-5-13(C)(7), entitled "Motor vehicles, mobile
mechanized equipment, and marine operations," provides, in pertinent part:
              (C) General requirements for motor vehicles and mobile
              mechanized equipment.

              ***

              (7) All motor vehicles operating within the confines of the
              owner’s property shall be equipped with an audible or visual
              warning device, in an operable condition, activated at the
              operator’s station.

       {¶ 8} 4. Ohio Adm.Code 4123:1-5-14(G)(1) provides, in pertinent part:

              (G) Specific requirements applicable to all paragraphs of this
              rule. —

              (1) Defective safety devices or load-carrying equipment. —
              Defective crane safety devices or load-carrying equipment
              shall be repaired or replaced.

       {¶ 9} 5. Pursuant to Ohio Adm.Code 4123:1-5-01(A), the specific safety
requirements in Ohio Adm.Code 4123:1-5-13(C) and 4123:1-5-14(G) apply to "workshops"
and "factories."
       {¶ 10} 6. On January 27, 2021, the matter was heard before a staff hearing officer
("SHO") for the commission. In a March 5, 2021, order, the SHO denied the VSSR
application, finding the following: (1) "workshops" and "factories," as used in Ohio
Adm.Code 4123:1-5-01(B), have not been defined; (2) a "workshop" has been defined by
State ex rel. Petrie v. Atlas Iron Processors, 85 Ohio St.3d 372 (1999), to include an outside
area that is enclosed; (3) the common definition of "factory" is a building or group of
No. 21AP-495                                                                                  5

buildings where goods are manufactured; (4) neither "workshop" nor "factory" applies to
the instant claim; thus, Ohio Adm.Code 4123:1-5-13(C) and 4123:1-5-14(G) do not apply;
(5) the case law submitted by claimant is not persuasive because the facts are not on point
with the instant claim; (6) the facts of this claim do not fall within the narrow exceptions to
these code sections carved out by the courts; and (7) the application for VSSR is denied
because there has been no violation of an applicable safety code.
       {¶ 11} 7. On April 27, 2021, claimant filed a request for rehearing, which the
commission denied on May 12, 2021.
       {¶ 12} 8. On October 1, 2021, claimant filed a complaint for writ of mandamus.
Conclusions of Law and Discussion:
       {¶ 13} For the reasons that follow, it is this magistrate's decision that this court
should not issue a writ of mandamus.
       {¶ 14} In order for this court to issue a writ of mandamus, a relator must establish
the following three requirements: (1) that relator has a clear legal right to the relief sought;
(2) that respondent has a clear legal duty to provide such relief; and (3) that relator has no
adequate remedy in the ordinary course of the law. State ex rel. Pressley v. Indus. Comm.,
11 Ohio St.2d 141 (1967).
       {¶ 15} To establish a VSSR, a claimant must prove that: (1) there exists an applicable
and specific safety requirement in effect at the time of the injury; (2) the employer failed to
comply with the requirements; and (3) the failure to comply was the proximate cause of the
injury in question. State ex rel. Trydle v. Indus. Comm., 32 Ohio St.2d 257 (1972).
       {¶ 16} The interpretation of a specific safety requirement is within the final
jurisdiction of the commission. State ex rel. Berry v. Indus. Comm., 4 Ohio St.3d 193
(1983). However, because a VSSR is a penalty, it must be strictly construed, and all
reasonable doubts concerning the interpretation of the safety standard are to be construed
against its applicability to the employer. State ex rel. Burton v. Indus. Comm., 46 Ohio
St.3d 170 (1989). The question of whether an injury was caused by an employer's failure to
satisfy a specific safety requirement is a question of fact to be decided by the commission
subject only to the abuse of discretion test. Trydle; State ex rel. A-F Industries, ACME-FAB
Div. v. Indus, Comm., 26 Ohio St.3d 136 (1986). Furthermore, a safety requirement must
No. 21AP-495                                                                              6

be specific enough to plainly apprise an employer of its legal obligations to its employees.
State ex rel. Frank Brown & Sons, Inc. v. Indus, Comm., 37 Ohio St.3d 162 (1988).
       {¶ 17} In the present matter, claimant argues that the commission erred and abused
its discretion when it incorrectly defined "workshop" and "factory." Claimant asserts that
the SHO incorrectly interpreted Petrie and found Ohio Adm.Code 4123:1-5 does not include
outside areas. Claimant contends that Petrie held that a scrapyard with perimeter fencing
constituted a workshop, but it did not hold that an employer's motor vehicle is not covered
under Ohio Adm.Code 4123:1-5. He claims it would be inconsistent to find that an injury
on a faulty wheelchair lift that occurs in a bus depot would be eligible for a VSSR award,
but one that happens while taking children to and from school would not be eligible for a
VSSR award. He also points out that Ohio Adm.Code 4123:1-5-13(E) and (G) cover
highway-type trucks, trailers, and railroad cars, and demonstrate that the requirements in
Ohio Adm.Code 4123:1-5-13 were not written to apply solely to the actual confines of an
employer's place of business but extend to a motor vehicle on a public roadway. Finally,
because of the SHO's error in finding the bus did not constitute a "workshop" or "factory,"
claimant argues, the SHO erroneously failed to analyze whether he met the requirements
of Ohio Adm.Code 4123:1-5-13(C) and 4123:1-5-14(G).
       {¶ 18} Initially, it should be noted that Ohio Adm.Code 4123:1-5-13(C)(7), by the
very clear and plain words used in that section, cannot apply to the circumstances here.
That section applies to "[a]ll motor vehicles operating within the confines of the owner’s
property." Claimant's arguments are founded upon the conceded fact that the bus was
operating on a public roadway. Clearly, Ohio Adm.Code 4123:1-5-13(C)(7), which applies
only to motor vehicles operating within the confines of the owner's property, cannot apply
to a bus operating on a public roadway. Therefore, for this reason alone, claimant's
argument with respect to the applicability of Ohio Adm.Code 4123:1-5-13(C)(7) can be
rejected from the outset.
       {¶ 19} Notwithstanding, the SHO correctly analyzed the pertinent sections of the
Ohio Administrative Code as they relate to the holding in Petrie. The SHO properly found
that claimant was not injured in a "factory or workshop" within the meaning of Ohio
Adm.Code 4123:1-5-13; thus, the specific safety requirements found in Ohio Adm.Code
4123:1-5-13(C)(7) and 4123:1-5-14(G)(1) do not apply to the circumstances in the present
No. 21AP-495                                                                                   7

case. Petrie found that the specific safety requirements in Ohio Adm.Code 4123:1-5 may
apply to outdoor areas and qualify as "workshops." See State ex rel. Brammer v. Indus.
Comm., 10th Dist. No. 10AP-106, 2010-Ohio-4608, ¶ 6 (finding that "workshop," has been
defined to include outdoor areas that are fenced in, citing Petrie). The court in Petrie agreed
with the proposition that a "scrapyard's perimeter fencing [i]s a structural enclosure
sufficient to classify it as a 'workshop' and render[s] [former] Ohio Adm.Code Chapter
4121:1-5 applicable." Petrie at 373 (addressing former Ohio Adm.Code Chapter 4121:1-5,
which is akin to current Ohio Adm.Code 4123:1-5). The court in Petrie explained that "[t]he
fence, in this case, indeed set forth the boundaries of work activity. It also served to keep
unauthorized nonemployees out, and, in so doing, established its confines as a place
accessible only to employees for the purpose of carrying out the company's business." Id.
However, in the present case, the location where the injury occurred, a public street, was
not within a fenced area that set forth the boundaries of the employer's work activities, kept
unauthorized persons out, or set forth a non-public workspace for employees to continue
the employer's business. Therefore, there was some evidence in the record to support the
commission's conclusion that the bus was not a "workshop," as that term is defined in
Petrie, and, therefore, neither Ohio Adm.Code 4123:1-5-13(C)(7) nor 4123:1-5-14(G)(1) is
applicable here.
       {¶ 20} Claimant also asserts that the provisions in Ohio Adm.Code 4123:1-5-13(E)
and (G) make it clear that the safety requirements in that section apply to motor vehicles
on a public roadway. Initially, the bus upon which claimant was injured is clearly a "motor
vehicle," as that term is commonly and plainly defined. There is also no Ohio authority,
either case law or within the code section itself, that "motor vehicle," as used in this section,
does not apply to over-the-highway vehicles. Nevertheless, claimant's argument fails when
he claims that Ohio Adm.Code 4123:1-5-13(E) and (G) clearly apply to motor vehicles on a
public roadway. Ohio Adm.Code 4123:1-5-13(E) and (G) provide:
              (E) Motor vehicles used to transport employees.

              (1) Vehicles assigned to, or generally used for the
              transportation of employees shall be equipped with securely
              fastened seats and backrests.

              (2) Tools and material transported in the same compartment
              with employees shall be secured to prevent movement.
No. 21AP-495                                                                                   8

              ***

              (G) Highway-type trucks, trailers, and railroad cars.

              (1) Wheel chocks shall be provided and employees instructed
              to place them under the rear wheels to prevent highway-type
              trucks and trailers from rolling while they are being loaded or
              unloaded by powered industrial trucks. Equivalent protection
              may be provided instead of wheel chocks.

              (2) Wheel stops or other recognized protective devices shall
              be provided and used to prevent railroad cars from moving
              while they are being loaded or unloaded by powered industrial
              trucks.

              (3) Positive protection shall be provided to prevent railroad
              cars from being moved while dockboards or bridge plates are
              in position.

       {¶ 21} Nothing in these two sections specifically indicates that the safety
requirements for the types of vehicles described therein apply when such vehicles are being
operated on a public roadway. The motor vehicles described in the above are still limited
by the holding in Petrie; that is, the vehicles are within a structural enclosure that sets forth
the boundaries of work activity; serves to keep unauthorized nonemployees out; and
establishes its confines as a place accessible only to employees for the purpose of carrying
out the company's business. As concluded above, in the present case, the location where the
injury occurred, a public street, was not within a fenced area that set forth the boundaries
of the employer's work activities, kept unauthorized persons out, and set forth a non-public
workspace for employees to continue the employer's business. Therefore, neither Ohio
Adm.Code 4123:1-5-13(E) nor (G) support claimant's argument that Ohio Adm.Code
4123:1-5-13(C)(7) and 4123:1-5-14(G)(1) apply to motor vehicles operating on a public
roadway.
       {¶ 22} Finally, claimant raises a brief argument that his VSSR application also relied
upon R.C. 4101.13, which provides that no employee shall remove any safety devices, as an
additional basis for finding a VSSR award. However, notwithstanding the lack of any
evidence that an employee removed any safety device here, the Supreme Court of Ohio, in
State ex rel. Niebel v. Indus. Comm., 36 Ohio St.2d 86 (1973), found that R.C. 4101.13 is
No. 21AP-495                                                                            9

general in nature and cannot form the basis for a VSSR claim. Therefore, any argument, in
this respect, is without merit.
       {¶ 23} Accordingly, it is the magistrate's decision that this court should deny the
employer's petition for writ of mandamus.


                                              /S/ MAGISTRATE
                                              THOMAS W. SCHOLL III


                                  NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
              unless the party timely and specifically objects to that factual
              finding or legal conclusion as required by Civ.R. 53(D)(3)(b).